Case: 20-50746      Document: 00515965544         Page: 1     Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 4, 2021
                                  No. 20-50746                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ortavius Victor Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:19-CR-137-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ortavius Victor Jones appeals the sentence imposed following his
   conviction by a jury of possession of a firearm by a convicted felon and receipt
   of a firearm by a convicted felon. He argues that the district court improperly




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50746      Document: 00515965544          Page: 2    Date Filed: 08/04/2021




                                    No. 20-50746


   applied a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(6) and
   that the sentence was procedurally and substantively unreasonable.
          This court reviews the district court’s application of the Guidelines
   de novo and its factual findings for clear error. United States v. Trujillo, 502
   F.3d 353, 356 (5th Cir. 2007). When reviewing for clear error, district courts
   may make reasonable inferences from the facts, and a fact finding is not
   clearly erroneous if it is plausible in light of the record as a whole. United
   States v. King, 773 F.3d 48, 52 (5th Cir. 2014).
          Under § 2K2.1(b)(6)(B), a defendant’s base offense level is increased
   four levels “[i]f the defendant . . . used or possessed any firearm . . . in
   connection with another felony offense.” Application note 14(A) to § 2K2.1
   instructs that subsection (b)(6)(B) should apply “if the firearm or
   ammunition facilitated, or had the potential of facilitating, another felony
   offense.” § 2K2.1, comment. (n.14(A)). Here, the felony offense was
   aggravated assault with a deadly weapon.
          The district court’s finding that Jones used the firearm during the
   commission of the aggravated assault against his father is plausible in light of
   the testimony provided by his father. King, 773 F.3d at 52. Therefore, the
   district court’s factual finding was not clearly erroneous. See id. In light of
   that finding, the district court properly applied the four-level enhancement.
   See § 2K2.1, comment. (n.14(A)); Trujillo, 502 F.3d at 356.
          Next, Jones argues that in choosing to impose consecutive upwardly
   variant sentences, for a total of 144 months of imprisonment, the district
   court disregarded 18 U.S.C. § 3553(a)(4). It is uncertain whether Jones
   preserved this argument for appeal, but we need not decide this question
   because Jones’s argument is unavailing even under the ordinary abuse of
   discretion standard. The record reflects that, as required by § 3553(a)(4), the
   district court considered the guidelines range of imprisonment when




                                          2
Case: 20-50746      Document: 00515965544          Page: 3    Date Filed: 08/04/2021




                                    No. 20-50746


   formulating the sentence. In crafting an individualized sentence, the district
   court permissibly gave more weight to Jones’s history and characteristics
   than to the other § 3553(a) factors. See § 3553(a); United States v. Douglas,
   569 F.3d 523, 528 (5th Cir. 2009). The district court based this decision on
   the determination that Jones committed perjury and suborned perjury at trial.
   The district court was free to conclude, as it did, that consecutive upwardly
   variant sentences would best achieve the sentencing goals set forth in
   § 3553(a). United States v. Conlan, 786 F.3d 380, 394 & n.46 (5th Cir. 2015).
   Because Jones has not demonstrated that the district court failed to consider
   the sentencing guidelines in imposing its upwardly variant sentence, he has
   not shown any abuse of discretion by the district court in that regard. See
   Douglas, 569 F.3d at 528; Conlan, 786 F.3d 380.
          Finally, Jones argues that the sentence is substantively unreasonable
   because the district court did not give appropriate weight to his difficult
   relationship with his father or to the abuse he suffered when he was young.
   This court reviews the substantive reasonableness of a sentence under a
   deferential abuse-of-discretion standard. See Gall v. United States, 552 U.S.
   38, 51 (2007).      An above-guidelines sentence, like Jones’s, may be
   unreasonable “if it (1) does not account for a factor that should have received
   significant weight, (2) gives significant weight to an irrelevant or improper
   factor, or (3) represents a clear error of judgment in balancing the sentencing
   factors.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal
   quotation marks and citation omitted). Additionally, when reviewing a non-
   guidelines sentence for substantive reasonableness, this court considers “the
   totality of the circumstances, including the extent of any variance from the
   Guidelines range,” United States v. Brantley, 537 F.3d 347, 349 (5th Cir.
   2008) (internal quotation marks and citation omitted), but “must give due
   deference to the district court’s decision that the § 3553(a) factors, on a
   whole, justify the extent of the variance,” United States v. Broussard, 669 F.3d




                                          3
Case: 20-50746      Document: 00515965544            Page: 4    Date Filed: 08/04/2021




                                      No. 20-50746


   537, 551 (5th Cir. 2012) (internal quotation marks and citation omitted). A
   sentence is not unreasonable merely because a different sentence would also
   have been appropriate. Gall, 552 U.S. at 51.
          In this case, the advisory guidelines range of imprisonment was 51 to
   63 months.       The district court upwardly varied to 72-months of
   imprisonment on each of Jones’s two count, with the sentences to run
   consecutively.
          Nothing in the record reflects that the district court failed to “account
   for a factor that should have received significant weight,” or that it gave
   “significant weight to an irrelevant or improper factor,” and the sentence
   does not represent “a clear error of judgment in balancing the sentencing
   factors.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). Jones’s
   disagreement with the way the district court balanced the sentencing factors
   is insufficient to show that the district court clearly erred in its determination.
   See United States v. Powell, 732 F.3d 361, 382 (5th Cir. 2013). The district
   court’s conclusion that the § 3553(a) factors justified the extent of the
   deviation must be given due deference, and the fact that this court “might
   reasonably have concluded that a different sentence was appropriate is
   insufficient to justify reversal of the district court.” Gall, 552 U.S. at 51; see
   Broussard, 669 F.3d at 551.
          AFFIRMED.




                                           4